Citation Nr: 0908888	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in November 2003.  A transcript of the 
hearing has been associated with the claims file.

The Veteran's claim was previously before the Board and 
remanded to the RO.  It is properly before the Board at this 
time.


FINDING OF FACT

Diabetes mellitus was manifest to a compensable degree within 
a year of the Veteran's service discharge.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the fully 
favorable decision contained herein, the Board finds that any 
further discussion of the VCAA is unnecessary.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and diabetes 
mellitus becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran served on active duty from October 1967 to August 
1987.  

A September 1987 private record of a urinalysis shows the 
Veteran had a five noted with regard to sugar.  An August 
2000 private treatment record shows a diagnosis of diabetes 
mellitus.

A February 2003 Report of Contact shows the Veteran denied 
that he ever actually set foot in Vietnam.  He was on board 
an ammunition ship throughout his Vietnam service.  In a June 
2003 written statement, the Veteran indicated that his 
diabetes was found a month after he left service in 1987.  He 
was told by his physician at that time to take medications 
for his diabetes.

In February 2004, the Veteran underwent VA examination.  He 
stated that in October 1987, he was given diabetic 
medication.  He took it for one month before consulting 
another physician.  He was currently on a diabetic diet.  
Following examination, the diagnosis was diabetes mellitus on 
medications.  The examiner noted that urinary glucose was a 
poor marker for diabetes mellitus.  The normal renal 
threshold for glucose was 1800 mg/mL.  Blood glucose level 
must exceed this value before excessive glucose is apparent 
in the urine.  Fasting plasma glucose and urinary glucose are 
the most commonly used marker for diabetes mellitus.  In 
general, repeated, fasting plasma glucose levels exceeding 
1400 mg/mL are strongly suggestive of diabetes mellitus, 
provided that drugs such as glucocorticoids are not being 
administered.

Therefore, the examiner concluded that a single urinalysis of 
four plus sugar in 1987 is not sufficient to establish a 
diagnosis of diabetes mellitus.  However, due to present 
findings of diabetes mellitus, it is at least as likely as 
not that it is related to the previous glycosuria in 1987.

After reviewing the evidence, the Board finds that the 
Veteran's diabetes mellitus was manifest to a compensable 
degree within one year of separation.  Of note is the 
September 1987 urinalysis report showing the Veteran had 
elevated sugar levels in his urine.  The February 2004 VA 
examiner indicated that, while this test result alone would 
not lead to a diagnosis of diabetes mellitus, it was related 
to his current diagnosis of diabetes mellitus.

Furthermore, the Veteran stated in June 2003 and reported to 
the VA examiner in February 2004 that he was prescribed 
medication for his diabetes mellitus in September 1987.  The 
Board finds, overall, that the Veteran is credible.  We note 
that he reported in February 2003 that he never set foot in 
Vietnam, a statement that was against his interest.  
Furthermore, his description of treatment for diabetes 
mellitus in September and October 1987 has remained 
consistent throughout the appeal period.  

Contrary to the reasoning of the RO in the April 2004 
supplemental statement of the case, a veteran does not need 
to establish a diagnosis of diabetes mellitus within a year 
of discharge to warrant service connection.  Instead, the 
evidence must demonstrate that that there were characteristic 
manifestations of the disease to a compensable degree during 
that time.  The VA examiner has linked the September 1987 
urinalysis report to the Veteran's current diagnosis of 
diabetes mellitus.  In addition, the Veteran reported he was 
given medication for his diabetes at that time, and the Board 
finds these statements credible.  While he did not indicate 
that he was on a restricted diet at that time, the Veteran 
was not asked this question or given notice that this 
evidence was necessary to substantiate his claim.

Therefore, the Board concludes that the evidence shows the 
Veteran manifested diabetes mellitus to a compensable degree 
within one year of his separation from service.  As such, his 
claim is granted.

Lastly, the Board notes that the AOJ has not questioned the 
accuracy of the private laboratory result.  

ORDER

Service connection for diabetes mellitus is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


